DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-71 and 90-97 are cancelled.
Claims 72-89, 98 and 99 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities: 
Page 6, lines 7 and 10 appear to reverse part (c) and part (b) in the description of Figure 12.
Page 55, lines 10 and 13 appear to reverse part (c) and part (b) in the description of Figure 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims  77, 78, 80-87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20050042056A (disclosed by applicant). 
Regarding claims 77 and 81:  As best interpreted by the examiner KR20050042056A discloses a liquid vessel comprising:
 a vessel wall #6 which can be wetted at least regionally with a liquid, wherein an at
least partially gas-retaining layer #1 is arranged on a side of the vessel wall facing toward the liquid, the gas-retaining layer having on a liquid-facing side recesses #2 and/or protruding elements #3 whose surfaces are hydrophobic at least regionally; and comprising:
a gas-permeable ply #4 (channels #4 allow gas to flow into the gas retaining layer #1) which is arranged on a wall-facing side, situated opposite the
liquid-facing side, between the gas-retaining layer #1 and the vessel wall #6;
a gas feed device #5 which is connected to the gas-permeable ply #1 such that gas can
flow from the gas feed device #5 to the gas-retaining layer#1 through the gas-permeable ply #4,
or comprising:
at least one gas discharge device #4 which has a gas discharge opening at the liquid-
facing side of the gas-retaining layer; and
a gas feed device #5 which is connected to the gas discharge device, wherein gas
provided by the gas feed device can flow out of the gas discharge device and can be at
least partially received by the gas-retaining layer #1.  
Regarding claim 78: KR 20050042056A further discloses air is supplied between the superhydrophobic fractal (gas -retaining layer) and the liquid, and a coating material having high durability such as corrosion is selected and applied to the coating surface.
Regarding claim 82: KR 20050042056A discloses wherein the gas permeable ply #1 cannot be permeated by liquid. 
Regarding claim 83: KR 20050042056A further discloses the gas permeable ply is comprised of a woven on non-woven textile #15 (See Figures 23 and 24).
Regarding claim 84: KR 20050042056A further discloses the gas permeable ply can be in the form of a porous semipermeable membrane such as Gore-Tex.
Regarding claim 85: The examiner considers the gas discharge device as extending through the gas retaining layer since the opening of the gas discharge device 4 extends through the gas retaining layer #1 (See Fig. 1) at least in the recessed areas.
Regarding claims 86 and 87: KR 20050042056A further discloses the gas feed device in in the form of a gas permeable layer which is arranged on the body facing side of the gas permeable ply and wherein the gas feed device is in the form of an aerenchyma #4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 72 -74 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20050042056A .  
Regarding claims 72 and 73: KR 20050042056A discloses the invention set forth above.  Claim 72 is similar to claims 77 and 80  and claim 78 is similar to claim 73 with the exception of the claimed watercraft.  While KR 20050042056 is focused on reducing surface friction of flowing liquids in pipes or channels, KR 20050042056A also discloses application to the bottom of a watercraft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of KR 20050042056A  to reduce frictional resistance and fouling on a watercraft bottom.  Doing so applies known techniques to improve operational performance and prevent fouling of the hull by microorganisms.
Regarding claim 74: KR 20050042056A discloses feeding gas to the gas retaining layer, but does not explicitly disclose where the gas is a fouling-inhibiting gas. Use of antifouling gas is well known in the art to prevent marine growth.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an anti-fouling gas to feed the gas retaining layer.  Doing so prevents marine growth on the hull improving operational efficiency.
Regarding claim 98: KR 20050042056A discloses feeding gas to the gas retaining layer of the surface covering but does not explicitly disclose a gas source which is fluidically connected to the gas feed device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have a gas source fluidically connected to the gas feed device to provide a replenishing supply of gas to the gas retaining layer. 
Claims 75, 79, 88, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20050042056A in view of WO2012/015700 (disclosed by applicant). KR 20050042056A discloses the invention set forth above, but does not explicitly disclose the limitations of claims 75, 79, 88 and 99.  WO2012/015700 discloses that the 
Regarding claims 75, 79 and 88: KR 20050042056A does not explicitly disclose the protruding element have a central surface region which is hydrophilic and which is surrounded by a hydrophobic surface region of the protruding elements.  WO2012/015700 discloses in paragraph [0048] “top surfaces of the SHPo surface 10 do not need to be hydrophobic (e.g. they can be hydrophilic) provided that the sidewalls of the microfeatures 14 (protrusions, see Fig. 2) remain hydrophobic.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of WO2012/015700 to the invention disclosed by KR 20050042056A.  Doing so applies known techniques to reduce frictional resistance that provide predictable results.
Regarding claim 99: KR 20050042056A does not explicitly disclose a sensor device for determining the gas content in the gas retaining layer of the surface covering and a regulating device by means of which measurement data can be received from the at least one sensor device and which regulate gas flow from the source to the gas feed device on the basis of the received measurement data.  WO2012/015700 discloses a self-adjusting  gas generator 18 which electrolysis starts when a [art pf the micro shape is in a wet state, and the generation of gas is stopped as soon as the wet micro shapes are dewetted.  Claim 20 differs from WO2012/015700 in the gas supply device adjusts the flow rate on the basis of the sensor device.  However WO2012/015700 discloses the gas generator performs self-adjustment (see paragraph [0030] and Figure 5), and it is considered that the gas supply device adjusts the flow rate by feedback control and sensing (by electrode 60) whether the surface is wetted or dewetted.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  KR 20050042056A with a sensor for measuring gas content in the gas retaining layer of the surface covering and a regulating device which regulates the gas flow from the gas source to the gas feed device to ensure a sufficient supply of gas is provided to the gas retaining layer of the surface covering.
Allowable Subject Matter
Claims 76, 80 and 89 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9314818 is the US patent that corresponds to WO2012015700 (disclosed by applicant).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617